Citation Nr: 1207061	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-37 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to October 1968. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of this hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board's review of the claims file reveals that additional development is needed prior to further disposition of the claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

The Veteran contends that his hearing loss and tinnitus were due to in-service noise exposure.  His military occupational specialty was that of material facility specialist.  

On VA examination in February 2011, the examiner noted that the Veteran's hearing had been found to be within normal limits on enlistment and separation.  Regarding the Veteran's history of  noise exposure, he reported that the Veteran had worked in a warehouse during service with no direct flight line exposure and that occupationally, he had worked in construction and heavy equipment operation with intermittent hearing protection worn.  The examiner indicated that while there was no evidence of hearing loss during service, the Veteran's vocational noise exposure had consisted of many years of being around heavy equipment and construction with intermittent hearing protection worn.  He also found that there was no mention of tinnitus during service and that the Veteran first noticed his tinnitus over thirty years after discharge from service.  The examiner therefore concluded that the Veteran's bilateral hearing loss and tinnitus were not a result of his period of service.   

The Veteran has alleged in his March 2009 notice of disagreement, September 2009 appeal, and June 2011 travel board hearing that his duties as a material facility specialist involved operating forklifts to move supplies and using a "tug" to pull trains of supply vehicles to deliver supplies to the flight line.  He reported that the supply buildings were within 100 yards of the jets.  He maintained that he was frequently exposed to flight line noise and that he was given no hearing protection in service.  He also indicated that he worked in construction as an equipment operator after service but that he wore hearing protection most of the time and that for the last 25 years, most of his work was inside work.  Regarding tinnitus, the Veteran essentially contended at his June 2011 travel board hearing that the onset of his tinnitus had been prior to his post-service employment in construction.  He stated that he had thought the ringing in his ears was just something that he had to live with and had not gotten a hearing examination prior to working at his construction job.     

In June 2011, the Veteran also submitted several lay statements from his sister and two children indicating that ever since the Veteran had returned from service, he had experienced problems with his hearing.  The Veteran's family members reported that they had to repeat themselves numerous times and raise their voices loudly for him to understand what they were saying.   

Although the February 2011 VA examiner considered the Veteran's lay statements regarding report of in-service injury, it does not appear that he considered the Veteran's lay statements pertaining to a continuity of symptomatology of bilateral hearing loss and tinnitus.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, the Veteran has provided additional lay evidence that was not considered by the VA examiner.  Specifically, at his June 2011 travel board hearing, he clarified the extent of his military and occupational noise exposure and the onset of his tinnitus.  He also provided lay statements from his family members in June 2011 regarding the continuity of symptomatology of his hearing loss.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for his bilateral hearing loss and tinnitus, it is necessary to have a medical opinion discussing whether his disabilities are related to his period of active service based upon a thorough review of the record (including the additional June 2011 lay evidence), comprehensive examination of the Veteran, and adequate rationale.  Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine whether there is any relationship between any current bilateral hearing loss and tinnitus and his period of active service.  The examiner must review the claims file and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss and tinnitus are etiologically related to any incidents of the Veteran's period of active service, including his reported in-service noise exposure.  

The examiner must consider the Veteran's lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service, to include the Veteran's June 2011 hearing testimony as well as his family members' lay statements that were submitted in June 2011.  A complete rationale for any opinions expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.
 
2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


